Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL FREEDOM SM VARIABLE ANNUITY Issued by Principal Life Insurance Company (the  Company  ) This Prospectus is dated May 1, 2009. The Company no longer offers or issues the Contract. This Prospectus is only for the use of the current Contract owners. The individual flexible premium deferred variable annuity contract (  Contract  ) described in this Prospectus is funded with the Principal Life Insurance Company Separate Account B (  Separate Account  ) and a fixed account (  Fixed Account  ). The Fixed Account is a part of our General Account. The assets of each division of the Separate Account are invested in shares of a corresponding underlying mutual fund (the  underlying mutual funds  ). The divisions available through the Contract are: American Century Variable Portfolios, Inc.  Class 1 Principal Variable Contracts Funds, Inc.  Class 1 (cont.)  Income & Growth Fund  LargeCap Value Account Franklin Templeton Variable Insurance Products Trust  MidCap Blend Account  Templeton Growth Securities Fund  Class 2  MidCap Growth Account I Principal Variable Contracts Funds, Inc.  Class 1  MidCap Value Account II  Bond & Mortgage Securities Account  Money Market Account  Diversified International Account  Mortgage Securities Account  Government & High Quality Bond Account  Short-Term Bond Account  LargeCap Growth Account I  Short-Term Income Account  LargeCap S&P 500 Index Account  SmallCap Blend Account  SmallCap Growth Account II This prospectus provides information about the Contract and the Separate Account that you ought to know before investing. It should be read and retained for future reference. Additional information about the Contract is included in the Statement of Additional Information (  SAI  ), dated May 1, 2009, which has been filed with the Securities and Exchange Commission (the  Commission  ). The SAI is legally a part of this prospectus. The table of contents of the SAI is at the end of this prospectus. You may obtain a free copy of the SAI by writing or calling: Principal Freedom SM Variable Annuity Principal Financial Group P. O. Box 9382 Des Moines, Iowa 50306-9382 Telephone: 1-800-852-4450 An investment in the Contract is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is valid only when attached to the current prospectuses for the underlying mutual funds. The Contract offered by this prospectus may not be available in all states. This prospectus is not an offer to sell, or solicitation of an offer to buy, the Contract in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Contract other than those contained in this prospectus. 2 Principal Freedom Variable Annuity. 1-800-852-4450 TABLE OF CONTENTS GLOSSARY 5 SUMMARY OF EXPENSE INFORMATION 7 SUMMARY 11 Investment Limitations 11 Transfers 12 Surrenders 12 Charges and Deductions 12 Death Benefit 12 Annuity Benefit Payments 12 Examination Offer (free look Period) 13 THE PRINCIPAL FREEDOM SM VARIABLE ANNUITY 13 THE COMPANY 13 THE SEPARATE ACCOUNT 13 THE UNDERLYING MUTUAL FUNDS 14 THE CONTRACT 15 To Buy a Contract 15 The Accumulation Period 16 Telephone and Internet (Electronic) Services 20 The Annuity Benefit Payment Period 24 CHARGES AND DEDUCTIONS 26 Mortality and Expense Risks Charge 26 Premium Taxes 26 Fixed Account Surrender Charge and Transfer Fee 27 Waiver of Fixed Account Surrender Charge Rider 28 Administration Charge 28 Special Provisions for Group or Sponsored Arrangements 29 FIXED ACCOUNT 29 General Description 29 Fixed Account Accumulated Value 30 Fixed Account Transfers, Total and Partial Surrenders 30 GENERAL PROVISIONS 31 The Contract 31 Delay of Payments 31 Misstatement of Age or Gender 32 Assignment 33 Change of Owner 32 Change of Annuitant 32 Change of Beneficiary 32 Principal Freedom Variable Annuity 3 www.principal.com Contract Termination 32 RIGHTS RESERVED BY THE COMPANY 33 Frequent Trading and Market-Timing (Abusive Trading Practices) 34 PERFORMANCE CALCULATION 35 FEDERAL TAX MATTERS 35 Non-Qualified Contracts 36 Required Distributions for Non-Qualified Contracts 36 IRA, SEP, and SIMPLE-IRA 37 Withholding 38 Mutual Fund Diversification 38 STATE REGULATION 39 GENERAL INFORMATION 39 Reservation Rights 39 Legal Opinions 39 Legal Proceedings 39 Other Variable Annuity Contracts 39 Payments to Financial Intermediaries 39 Service Arrangements and Compensation 40 Independent Registered Public Accounting Firm 40 FINANCIAL STATEMENTS 40 TABLE OF SEPARATE ACCOUNT DIVISIONS 41 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 47 CONDENSED FINANCIAL INFORMATION 48 4 Principal Freedom Variable Annuity. 1-800-852-4450 GLOSSARY account  series or portfolio of a mutual fund in which a division invests. accumulated value  an amount equal to the Fixed Account value plus the Separate Account value. annuitant  the person, including any joint annuitant, on whose life the annuity payment is based. This person may or may not be the owner. annuitization date  the date the owners accumulated value is applied, under an annuity payment option, to make income payments. contract date  the date that the Contract is issued and which is used to determine contract years. contract year  the one-year period beginning on the contract date and ending one day before the contract anniversary and any subsequent one-year period beginning on a contract anniversary (for example, if the contract date is June 5, 2006, the first contract year ends on June 4, 2007, and the first contract anniversary is June 5, 2007). division  a part of the Separate Account which invests in shares of an underlying mutual fund. Fixed Account  an account which earns guaranteed interest. home office  the office where notices, requests and purchase payments must be sent. All amounts payable to us under the Contract are payable through the home office. investment options  the Fixed Account and Separate Account. joint annuitant  one of the annuitants on whose life the annuity benefit payment is based. Any reference to the death of the annuitant means the death of the first annuitant to die. joint owner  an owner who has an undivided interest with the right of survivorship in this Contract with another owner. Any reference to the death of the owner means the death of the first owner to die. non-qualified contract  a contract which does not qualify for favorable tax treatment under the Internal Revenue Code as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple IRA or Tax Sheltered Annuity. notice  any form of communication received by us, at the home office, either in writing or in another form approved by us in advance. owner  the person, including joint owner, who owns all the rights and privileges of this Contract. purchase payments  the gross amount contributed to the Contract. Fixed Account purchase payments include transfers into the Fixed Account from any division. qualified plans  retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code (the  Code  ). transfer  moving all or a portion of your accumulated value to or among one investment option or another. Simultaneous transfers are considered to be one transfer for purposes of calculating the transfer fee, if any. underlying mutual fund  a registered open-end investment company, or a separate division or portfolio thereof, in which a division invests. unit  the accounting measure used to calculate the value of a division prior to annuitization date. Principal Freedom Variable Annuity GLOSSARY 5 www.principal.com unit value  a measure used to determine the value of an investment in a division. valuation date  each day the New York Stock Exchange (  NYSE  ) is open. valuation period  the period of time from one determination of the value of a unit of a division to the next. Each valuation period begins at the close of normal trading on the NYSE, generally 4:00 p.m. E.T. (3:00 p.m. C.T.) on each valuation date and ends at the close of normal trading of the NYSE on the next valuation date. we, our, us  Principal Life Insurance Company. We are also referred to throughout this prospectus as the Company. written request  actual delivery to the Company at the home office of a written notice or request, signed and dated, on a form we supply or approve. Your notice may be mailed to: Principal Freedom SM Variable Annuity Principal Financial Group P. O. Box 9382 Des Moines, Iowa 50306-9382 6 GLOSSARY Principal Freedom Variable Annuity. 1-800-852-4450 SUMMARY OF EXPENSE INFORMATION The tables below describe the fees and expenses that you will pay when buying, owning and surrendering the Contract. The following table describes the fees and expenses that you will pay at the time that you buy the Contract, surrender the Contract or transfer cash value between investment options. Contract owner transaction expenses Sales charge imposed on purchase payments (as a percentage of purchase payments)  none Maximum surrender charge (as a percentage of amount surren- dered)  surrenders from the Separate Account  none  surrenders from the Fixed Account  6% Transfer Fee (as a percentage of amount transferred)  transfer from Separate Account  none  transfer from Fixed Account  6% State Premium Taxes (vary by state)  guaranteed maximum  3.5% of purchase payments made  current  zero Principal Freedom Variable Annuity SUMMARY OF EXPENSE INFORMATION 7 www.principal.com (1) Table of Fixed Account Surrender Charges and Transfer Fees Surrender charge and transfer fee Number of completed contract years applied to Fixed Account since each Fixed Account surrenders and transfers beyond purchase payment* was made Free Transaction Amount 0 (year of purchase payment) 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% * Includes amounts transferred to the Fixed Account from divisions. Each Fixed Account purchase payment begins in year 0 for purposes of calculating the percentage applied to that payment. 8 SUMMARY OF EXPENSE INFORMATION Principal Freedom Variable Annuity. 1-800-852-4450 Please note that in addition to the fees shown, the Separate Account and/or sponsors of the underlying mutual funds may adopt requirements pursuant to rules and/or regulations adopted by federal and/or state regulators which require us to collect additional transfer fees and/or impose restrictions on transfers. The following table describes the fees and expenses that are deducted periodically during the time that you own the Contract, not including underlying mutual fund fees and expenses. Periodic Expenses Separate Account Annual Expenses (as a percentage of separate account accumulated value)  guaranteed maximum Mortality and Expense Risks Charge 1.25% Administration Charge 0 .15% Total Separate Account Annual Expense 1.40%  current Mortality and Expense Risks Charge 0.85% Administration Charge 0 .00% Total Separate Account Annual Expense 0.85% This table shows the minimum and maximum total operating expenses, charged by the underlying mutual funds, that you may pay periodically during the time that you own the contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2008 Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and/or service (12b-1) fees and other expenses) 0.30% 1.04% Principal Freedom Variable Annuity SUMMARY OF EXPENSE INFORMATION 9 www.principal.com Annual expense of the Mutual Funds (as a percentage of average net assets) as of December 31, 2008: Acquired Fund Total Contractual Management Other Fees and Gross Net Underlying Mutual Funds Fees 12b -1 Fees(1) Expenses Expenses Expenses Expenses American Century VP Income & Growth Fund  Class I 0.70% N/A 0.00 0.70% Principal VCF Bond & Mortgage Securities Account  Class 1 0.44 N/A 0.01 0.45 Principal VCF Diversified International Account  Class 1 0.85 N/A 0.16 1.01 Principal VCF Government & High Quality Bond Account  Class 1 0.46 N/A 0.01 0.47 Principal VCF LargeCap Growth Account I  Class 1 0.78 N/A 0.02 0.80 Principal VCF LargeCap S&P 500 Index Account  Class 1 0.25 N/A 0.05 0.30 Principal VCF LargeCap Value Account  Class 1 0.60 N/A 0.02 0.01 0.63 Principal VCF MidCap Blend Account  Class 1 0.61(5) N/A 0.01 0.62 Principal VCF MidCap Growth Account I  Class 1 0.90 N/A 0.04 0.94 Principal VCF MidCap Value Account II  Class 1 1.05 N/A 0.03 1.08 Principal VCF Money Market Account  Class 1 0.43 N/A 0.02 0.45 Principal VCF Mortgage Securities Account  Class 1 0.50 N/A 0.01 0.51 Principal VCF Short-Term Bond Account  Class 1 0.49 N/A 0.03 0.52 Principal VCF Short-Term Income Account  Class 1 0.50 N/A 0.03 0.53 Principal VCF SmallCap Blend Account  Class 1 0.85 N/A 0.05 0.07 0.97 Principal VCF SmallCap Growth Account II  Class 1 1.00 N/A 0.08 1.08 Templeton Growth Securities Fund  Class 2 0.74 0.25 0.04 1.03 (1) Because the 12b-1 fee is charged as an ongoing fee, over time, the fee will increase the cost of your investment and may cost you more than paying other types of sales charges (2) The Company and Princor Financial Services Corporation may receive a portion of the underlying fund expenses for recordkeeping, marketing and distribution services (3) The fund pays the advisor a single, unified management fee for arranging all services necessary for the fund to operate. The fee shown is based on assets during the funds most recent fiscal year. The fund has a stepped fee schedule. As a result, the funds unified management fee rate generally decreases as strategy assets increase and increases as strategy assets decrease. For more information about the unified management fee, including an explanation of strategy assets, see The Investment Advisor under Management. (4) Other expenses, which include the fees and expenses of the funds independent directors and their legal counsel, interest, and, if applicable, acquired fund fees and expenses, were less than 0.005% for the most recent fiscal year. (5) Management Fees and/or Other Expenses have been restated to reflect expenses being deducted from current assets. (6) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.016% (expressed as a percent of average net assets on an annualized basis). (7) Principal has contractually agreed to limit the Account's expenses attributable to Class 1 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense, through the period ending April 30, 2010. The expense limits will maintain a total level of operating expenses, not including acquired fund fees and expenses or interest expense, (expressed as a percent of average net assets on an annualized basis) not to exceed 1.01% for Class 1 shares. (8) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). (9) The Fund administration fee is paid indirectly through the management fee. 10 SUMMARY OF EXPENSE INFORMATION Principal Freedom Variable Annuity. 1-800-852-4450 Example This example is intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, separate account annual expenses, and underlying mutual fund fees and expenses. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below. This example reflects the maximum charges imposed if you were to purchase the Contract. Also reflects the minimum and maximum annual underlying mutual fund operating expenses as of December 31, 2008 (without voluntary waivers of fees by the underlying funds, if any). This example assumes:  a $10,000 investment in the Contract for the time periods indicated;  a 5% return each year;  no annual contract fee; and  the total variable account charges associated with the most expensive combination of optional benefits with highest/ lowest fund expense. If you surrender your contract at If you fully annuitize your contract the end of the applicable time If you do not surrender your at the end of the applicable time period contract period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.04%) 244 750 1,281 2,731 244 750 1,281 2,731 244 750 1,281 2,731 Minimum Total Underlying Mutual Fund Operating Expenses (0.30%) 167 518 892 1,941 167 518 892 1,941 167 518 892 1,941 SUMMARY This prospectus describes an individual flexible premium variable annuity offered by the Company. The Contract is designed to provide individuals with retirement benefits, including plans and trusts that do not qualify for special tax treatment under the Code and for purchase by persons participating in individual retirement annuity plans that meet the requirements of Section 408 of the Code. A significant advantage of the Contract is that it provides the ability to accumulate capital on a tax-deferred basis. The purchase of a Contract to fund a tax-qualified retirement account does not provide any additional tax deferred treatment of earnings beyond the treatment provided by the tax-qualified retirement plan itself. However, the Contract does provide benefits such as lifetime income payments, family protection through death benefits and asset allocation. This is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Investment Limitations  Initial purchase payment must be $10,000 or more.  Each subsequent purchase payment must be $50 or more.  The total purchase payments made during the life of the Contract may not be greater than $2 million. You may allocate your net purchase payments to the investment options.  A complete list of the divisions may be found in the TABLE OF SEPARATE ACCOUNT DIVISIONS . Each Division invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for each underlying mutual fund.  The investment options also include the Fixed Account. Principal Freedom Variable Annuity SUMMARY OF EXPENSE INFORMATION 11 www.principal.com Transfers (see Separate Account Division Transfers for additional restrictions) During the accumulation period: from the divisions: dollar amount or percentage of transfer must be specified; and transfer may occur on scheduled or unscheduled basis. from the Fixed Account: percentage or dollar amount of transfer must be specified; and amounts available for transfer without payment of a transfer fee are limited (see Fixed Account Transfers, Total and Partial Surrenders ). During the annuity benefit payment period, transfers are not permitted (no transfers once payments have begun). Surrenders (total or partial) (see Separate Account Surrender and Fixed Account Transfers, Total and Partial Surrenders ) During the accumulation period: a dollar amount must be specified; surrenders before age 59 1/2 may involve an income tax penalty (see Federal Tax Matters ); surrender amounts may be subject to a surrender charge; and a full surrender is permitted prior to the annuitization date. During the annuity benefit payment period, surrenders are not permitted. Charges and Deductions There is no sales charge on purchase payments. A contingent deferred surrender charge is imposed on certain total or partial surrenders from the Fixed Account. A transfer fee applies to certain transfers from the Fixed Account to divisions. A mortality and expense risks daily charge equal to 0.85% per year applies to amounts in the Separate Account. The Company reserves the right to increase this charge, but guarantees that it will not exceed 1.25% per year. The daily Separate Account administration charge is currently zero, but the Company reserves the right to assess a charge not to exceed 0.15% annually. Certain states and local governments impose a premium tax. The Company reserves the right to deduct the amount of the tax from purchase payments or accumulated values. Death Benefit During the accumulation period: the death benefit is the greater of: accumulated value, or purchase payments minus partial surrenders, any transaction fees, surrender charges and transfer fees. You may choose to have death benefit payments made under an annuity benefit payment option. During the annuity period, payments to your named beneficiary(ies) will continue only as provided by the annuity benefit payment option selected. Annuity Benefit Payments You may choose from several fixed annuity benefit payment options which start on your selected annuitization date. Annuity benefit payments are made to the owner (or beneficiary depending on the annuity benefit payment option selected). You should carefully consider the tax implications of each annuity benefit payment option (see Annuity Benefit Payment Options and FEDERAL TAX MATTERS ). 12 SUMMARY OF EXPENSE INFORMATION Principal Freedom Variable Annuity. 1-800-852-4450 Examination Offer (free look) You may return the Contract during the free look which is generally 10 days from the date you receive your Contract. The free look may be longer in certain states. We return either all purchase payments made or the accumulated value, whichever is required by applicable state law. THE PRINCIPAL FREEDOM SM VARIABLE ANNUITY The Principal Freedom SM Variable Annuity is significantly different from a fixed annuity. As the owner of a variable annuity, you assume the risk of investment gain or loss (as to amounts in the divisions) rather than the insurance company. The amount available for annuity benefit payments under a variable annuity is not guaranteed. The amount available for payments varies with the investment performance of the portfolio securities of the underlying mutual fund(s). Based on your investment objectives, you direct the allocation of purchase payments and accumulated value. There can be no assurance that your investment objectives will be achieved. THE COMPANY The Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. Our home office is located at: Principal Financial Group, Des Moines, Iowa 50392. We are a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24, 1879, we were incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. We became a legal reserve life insurance company and changed our name to Bankers Life Company in 1911. In 1986, we changed our name to Principal Mutual Life Insurance Company. In 1998, we became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in our current organizational structure. THE SEPARATE ACCOUNT Principal Life Insurance Company Separate Account B was established under Iowa law on January 12, 1970 and was registered as a unit investment trust with the SEC on July 17, 1970. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. We do not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of the purchase payments you make to us. The Separate Account is not affected by the rate of return of our general account or by the investment performance of any of our other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to our other income, gains, or losses. Obligations arising from the Contract, including the promise to make annuity benefit payments, are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Contract may not be charged with liabilities arising from any of our other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following SEC approval. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of your purchase payments. Principal Freedom Variable Annuity SUMMARY OF EXPENSE INFORMATION 13 www.principal.com In a low interest rate environment, yields for the Money Market division, after deduction of all applicable Contract and rider charges, may be negative even though the underlying money market funds yield, before deducting for such charges, is positive. If you allocate a portion of your Contract value to a Money Market division or participate in a scheduled automatic transfers program or Automatic Portfolio Rebalancing program where the Contract value is allocated to a Money Market division, that portion of your Contract value allocated to the Money Market division may decrease in value. THE UNDERLYING MUTUAL FUNDS The underlying mutual funds are registered under the Investment Company Act of 1940 as open-end investment management companies. The underlying mutual funds provide the investment vehicles for the Separate Account. A full description of the underlying mutual funds, the investment objectives, policies and restrictions, charges and expenses and other operational information are contained in the accompanying prospectuses (which should be read carefully before investing) and the Statement of Additional Information (  SAI  ). You may request additional copies of these documents without charge from your registered representative or by calling us at 1-800-852-4450. We purchase and sell shares of the underlying mutual fund for the Separate Account at their net asset value. Shares represent interests in the underlying mutual fund available for investment by the Separate Account.
